                    Case 7:19-cv-03253-KMK Document 57 Filed 02/10/20 Page 1 of 1
                                                                                                •
    KEANElEEANEP.c.
                 ATTORNEYS AT LAW
                                                                                                    Main Office
                                                                                                    445 Hamilton Avenue
                                                                                                    White Plains, NY 10601
                                                                                                    Phone 914.946.4777
                                                                                                    Fax 914.946.6868
                                                                                                •   Mid-Hudson Office
                                                                                                    200 Westage Business Center
                                                                                                    Fishkill, NY 12524
                                                                                                    Phone 845.896.0120
   February 10, 2020
                                                                                                •   New York City Office
                                                                                                    505 Park Avenue
   VIAECF                                                                                           New York, NY 10022
                                                                                                    Phone 646.794.5747

   Honorable Kenneth M. Karas, U.S.D.J.                                                             .JACLYN G. GOLDBERG
                                                                                                    Member
   United States District Court                                                                     jgoldberg@kblaw.com
   Southern District of New York                                                                    Also Admitted in CT, NJ
   United States Courthouse
   300 Quarropas Street
   White Plains, NY 10601-4150

   Re:      Goosetown Ente-,prises, Im: v. Electronic Service Solutions Inc. New York, et al.
            Index No: 19-cv-3253 (KMK)

   Dear Judge Karas:

   Keane & Beane, P. C. represents Plaintiff Goose town Enterprises, Inc. d/b / a
   Goosetown Communications ("Goosetown" or ''Plaintiff'), in the above-referenced
   action.

   Pursuant to Your Honor's Individual Rules of Practice, I am writing to respectfully
   request an adjournment of the pre-motion conference scheduled before Your Honor
   on February 13, 2020 at 10:00 a.m. There have been no previous requests for an
   adjournment. We are requesting this adjournment as the parties are close to settling
   this matter and would like additional time to attempt to finalize such settlement.
   Defendants' counsel consents to this adjournment.

   Thank you for your courtesy and consideration.

   Respectfully submitted,

CJ(r 6 G{,;v----              1
() Jaclyn G. Goldberg

   JGG/
   cc:  Jonathan Adler, Esq.
        Elizabeth Hunter, Esq.




   20591/9/703082vl 2110120

                                                                                                    WWW.KBLAW.COM
